Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. Claims 1-24 and 29-36 are pending in the application. Claims 29-36 are new. 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 21, 22, and 31 are objected to because of the following informalities:
Claims 21 and 22 recite “further any comprising,” the word any appears to be a typo.
Claim 31 recites “each detector is located in the platen adjacent flexible membrane”, this appears to be a typo, and will be interpreted as “the flexible membrane”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites a control system, but provides no structure to perform the function, interpreted to include at least a controller or equivalents thereof.
Claim 24 recites additional sensor system, interpreted to comprise at least one sensor or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klomp (US PG Pub 2017/0167983).
 	With respect to claim 1, Klomp teaches a method and device for contactless inherently sterile inline monitoring of fluid analytics (abstract, [0006]), in line monitoring of analytes in fluid streams, a removable cassette with a transparent laser entry wall, a detector wall part, and reflective mirrors (abstract), in an embodiment the cassette is part of a renal dialysis machine, (a hemodialysis machine comprising: a removable, mountable cartridge [0045-0051], Figs. 5-7,. Figs. 7A and 7B), a photodetector cassette arrangement 710, with a blood circuit, a dialysis filter 705, dialysate circuit 702, cassette 710 (a fluid pathway for delivering a dialysate solution, wherein the fluid pathway comprises a pre-dialysis pathway and a post-dialysis pathway; and wherein the cartridge defines the fluid pathway; a dialyser for dialysing patient's blood using the dialysate solution, the dialyser connected between the pre-dialysis pathway and the post-dialysis pathway, [0049-0051], Figs. 7A & 7B); with a photodetector 711 upstream of the dialyzer, photodetector 712 downstream of the dialyzer to monitor and maintain a proper balance of electrolytes in the dialysate, in particular of Na+, K+, and Ca2+  (a first sensor system configured to sense a characteristic of the dialysate solution at a first location on the pre-dialysis pathway; a second sensor system configured to sense a characteristic of the dialysate solution at a second location on the post-dialysis pathway, [0045-0051], Figs. 7A & 7B), electrolytes critically monitored and maintained within specifications by a processing and control unit, in order to optimize the regenerated dialysate stream, by comparing upstream and downstream radiation with controller 721 (a control system configured to make a comparative analysis of the measurements taken by the first sensor system and the second sensor system for monitoring the composition of the dialysate solution [0049-0051]), removable cassettes with transparent laser entry walls and transparent detector walls  -windows, ([0017-0027], the first sensor system comprises a first sensor cell located on the cartridge and the second sensor system comprises a second sensor cell located on the cartridge; each sensor cell comprises at least one window formed in the cartridge through which a respective detector of each sensor system determines the characteristic of the dialysate solution).
With respect to claim 2, the hemodialysis machine according to claim 1 is taught above. Klomp teaches the cartridge comprises a dialyser outlet and the first sensor cell is located immediately upstream of said dialyser outlet ([0045-0051], Figs. 7A & 7B).  
With respect to claim 3, the hemodialysis machine according to claim 1, Klomp teaches the cartridge comprises a dialyser inlet and the second sensor cell is located immediately downstream of said dialyser inlet ([0045-0051], Figs. 7A & 7B).  
With respect to claim 4, the hemodialysis machine according to claim 1, Klomp teaches each of the first and second sensor systems senses a characteristic of the dialysate solution by passing light through the solution ([0017-0041], Figs. 1-6).  
With respect to claim 8, the hemodialysis machine according to claim 1, Klomp teaches the laser entry wall and detector walls may be physically distinct from other cassette wall parts, for example by suitable optimization of the optical transparency, or may be integral to the cassette, for example by moulding, ([0017-0019]), and the wall formed of optical plastic ([0026, 0028]), the window comprises a separate plastics material secured to the cartridge.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US PG Pub 2017/0167983), in view of Heyes (2012/0292237). 
With respect to claim 5, a hemodialysis machine according to claim 1 is taught above. Klomp is silent on passing ultrasound through the solution. Heyes teaches a disposable cartridge for use in a hemodialysis machine, the cartridge with platens which close when the cartridge is inserted in the machine, and actuators and sensors arranged in a platen which control operation of the cartridge (abstract), the platen(s) arranged to hold the cartridge in position ([0040]), the cartridge covered by a clear deformable (flexible) membrane ([0055]), a dialysate flow path (abstract), and sensors include optical and ultrasonic sensors ([0032]), in the dialysate flow path ([0038]). It would have been obvious to one of ordinary skill in the art to incorporate the ultrasonic sensors of Heyes into the taught machine to allow for accurate sensing of dialysate concentration, flow rate and pressure ([0078]), sensing a characteristic of the dialysate solution by passing ultrasound through the solution.  
With respect to claim 6, a hemodialysis machine according to claim 1 is taught above. Klomp teaches that detailed descriptions of well-known devices and methods may be omitted ([0016]), but is silent on a cartridge drain outlet and a third sensor system. Heyes teaches dialysate drain 200 a cartridge drain outlet, and ultrasonic flow sensor 198 a third sensor cell is located immediately upstream of the cartridge outlet port (Heyes, drainage channel 202, ultrasonic flow sensor 198 before exiting cartridge through drain 200, [0097]). It would have been obvious to one of ordinary skill in the art to incorporate the Heyes drain outlet into Klomp’s machine, as a drain is known in the art, and to allow for accurate sensing flow rate and pressure within the drain ([0078, 0100]).
With respect to claim 24 a hemodialysis machine according to claim 1 is taught above. Klomp teaches that detailed descriptions of well-known devices and methods may be omitted ([0016]), but is silent an additional sensor system arranged to sense an additional characteristic of the dialysate solution, the additional sensor system being arranged to sense one or more from temperature, conductivity or pH of the solution. Heyes teaches a disposable cartridge for use in a hemodialysis machine, the cartridge with platens which close when the cartridge is inserted in the machine, and actuators and sensors arranged in a platen which control operation of the cartridge (abstract), the platen(s) arranged to hold the cartridge in position ([0040]), a dialysate flow path (abstract), and sensors include optical and ultrasonic sensors ([0032]), and temperature and conductivity sensors ([0082-0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional Heyes additional sensors, as multiple sensors are known in the art, and according to Heyes, the additional sensors are used to deduce the concentration ([0083]). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US PG Pub 2017/0167983), in view of Soyken (2013/0274642).
With respect to claim 7, a hemodialysis machine according to claim 1 is taught above.  Klomp teaches that detailed descriptions of well-known devices and methods may be omitted ([0016]), but is silent on an inlet port with a sensor located immediately downstream 
Soykan teaches a dialysis device for maintaining a known gradient of potassium ion or other electrolyte between the blood of a patent and a dialysate fluid and an apparatus for monitoring the cartridge comprises a water inlet port and a fourth sensor located immediately downstream of the water inlet port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soyken’s flowrate sensor and water inlet into Klomp’s apparatus in order to measure the flow rate of the dialysate circuit.
Claims 9-12, 23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US PG Pub 2017/0167983) in view of Higget (WO 2013/121162).
With respect to claim 9, a hemodialysis machine according to claim 1 is taught above. Klomp teaches the transparent walls, a window, incorporated into a cassette or cartridge (0046-0047]), the laser entry wall and detector walls may be physically distinct from other cassette wall parts, for example by suitable optimization of the optical transparency, or may be integral to the cassette ([0017-0019]), the cassette may have provisions for placement and interlocking as long as they are removably connectable ([0021-0023]), and integration into a dialysis machine ([0047-0051], Figs. 6 and 7), but is silent on the window comprising a flexible membrane secured to the cartridge.
Higget teaches a hemodialysis machine including a main body and a door, to retain a disposable cartridge, with membranes on the door and the platen side of the cartridge, and a pneumatic pump to generate a vacuum in the platen cavity to affix the cartridge to the door (abstract), a first and second conductivity sensors in the cartridge (page 11 lines 5-15), and that the platen and door are covered in a clear flexible membrane 13 formed from, for example DEHP-free PVC, forming a series of flow paths for carrying dialysate, etc (page 7 line 30-page 8 line5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Higget’s flexible 
With respect to claim 10, a hemodialysis machine according to claim 1 is taught above. Klomp teaches a cassette or cartridge (0046-0047]), the cassette may have provisions for placement and interlocking as long as they are removably connectable the cartridge is configured to be removably mounted ([0021-0023]), and integration into a dialysis machine ([0047-0051], Figs. 6 and 7), and filters for blocking specific wavelengths of light ([0025]), but is silent on a platen and a door.
Higget teaches a hemodialysis machine including a main body and a door, to retain a disposable cartridge, with membranes on the door and the platen side of the cartridge, and a pneumatic pump to generate a vacuum in the platen cavity to affix the cartridge to the door (abstract), a first and second conductivity sensors in the cartridge (page 11 lines 5-15), and gasket sealing interface (page 5 lines 5-16) forming a continuous seal which fully engages the cartridge (page 7 lines 1-18). While Klomp does not specifically teach preventing external light from entering the sensor cells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that the sealing continuous engagement of Higgit would provide such prevention, in addition to Klomp’s flters, and to incorporate Higget’s platen and door into Klomp’s machine to provide the interlocking removable attachment described by Klomp, to affix the cartridge to the door ensuring sealing engagement of the cartridge in the machine (page 7 lines 1-26).
With respect to claims 11 and 12, a hemodialysis machine according to claim 10 is taught above. Higget teaches a hemodialysis machine including a main body and a door, to retain a disposable cartridge, with membranes on the door and the platen side, that the platen and door are covered in a clear flexible membrane 13 formed from, for example DEHP-free PVC, forming a series of flow paths for carrying dialysate, etc (page 7 line 30-page 8 line5) and a pneumatic pump to generate a vacuum in the a flexible membrane secured to the cartridge, and wherein the flexible membrane is coupled to the door by a vacuum, and the platen includes a seal in order to form a seal between the platen and the cartridge, the window comprises a flexible membrane secured to the cartridge, and wherein the flexible membrane is coupled to the platen by a vacuum. 
With respect to claim 23, the hemodialysis machine according to claim 1 is taught above. Klomp teaches a removable cassette formed of a disposable plastic (abstract, [0048, 0026]) the cartridge is disposable. Higget teaches a disposable cartridge (abstract).
With respect to claim 29, the hemodialysis machine according to claim 10 is taught above. Klomp teaches laser radiation 5 of predetermined wavelength, and detector walls ([0022, 0030-0041], each sensor system comprises a light source and a detector.
With respect to claim 30, the hemodialysis machine according to claim 29 is taught above. Klompe teaches a laser transmission part, such as optic 6 or focusing lens 16, transmits laser beam 5 focusing the light through the laser entry wall, the cassette placed with laser entry wall facing the laser transmission part ([0022-0023, 0028], Figs. 1A, 2-4, , each light source and each detector are located outside and immediately adjacent the at least one window of each respective sensor cell, such that light is directly transmitted by each light source into a respective sensor cell and directly received by each detector after passing through fluid in a respective sensor cell at least once).  

Claims 13-19, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US PG Pub 2017/0167983) in view of Higget (WO 2013/121162), alternatively in view of Muller (US PG Pub 2009/0101550).
With respect to claims 13 and 31, a hemodialysis machine according to claim 10 is taught above. Klomp teaches each sensor system comprises a light source and a detector ([0017-0041]), sensors incorporated into a cassette or cartridge (0046-0047]), the laser entry wall and detector walls may be each detector is located in the platen, adjacent the membrane, to provide the interlocking removable attachment described by Klomp to affix the cartridge to the door ensuring sealing engagement of the cartridge in the machine (page 7 lines 1-26), with the sensors.
Alternatively, Muller teaches a dialysis system having a dialyzer, and a first noninvasive fluid velocity sensor positioned to sense inlet flow fate of dialysate pumped to the inlet and a second noninvasive sensor to sense an outlet flowrate of dialysate pumped from the dialysate outlet (abstract). Sensors are contemplated with membrane or diaphragm pumps, cassette 62 includes sheeting 68 welded to either side of the cassette, valve chambers, and sensors ([0073]), a pneumatic source used to suck the sheeting against the clamshell of the cassette ([0013]), cassette 62 has flow sensing areas 70a and 70b for sensors 40a and 40b and generally include an emitter 41 and receiver 43 ([0074]), in one embodiment heat pulse sensors are used with a laser light emitting diode (LED) and photodiode detector, for example one of the source or the detector could be mounted within the instrument, while the other, whichever is more convenient to do so, located in a door ([0086]]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors in the door or the platen, whichever is more convenient.
With respect to claims 14, 15, 17, and 32-36, a hemodialysis machine according to claim 13 is taught above. Klomp teaches each sensor system comprises a light source and a detector ([0017-0041]), mirrors to reflect light (abstract, [0029-0043]), each sensor system comprises a reflective surface, sensors incorporated into a cassette or cartridge (0046-0047]), the laser entry wall and detector walls may be physically distinct from other cassette wall parts, for example by suitable optimization of the optical transparency, or may be integral to the cassette ([0017-0019]), the cassette may have provisions for placement and interlocking as long as they are removably connectable ([0021-0023]), and integration into a dialysis machine ([0047-0051], Figs. 6 and 7), see in particular the sliding connection integration of Figure 7 described in paragraph [0048]. Higget teaches that the platen and door are covered in a clear flexible membrane formed from, for example DEHP-free PVC, forming a series of flow paths for carrying dialysate, etc (page 7 line 30-page 8 line5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the light source or reflective surfaces in either the door or the platen as obvious engineering choices.
Alternatively, Muller teaches a dialysis system having a dialyzer, and a first noninvasive fluid velocity sensor positioned to sense inlet flow rate of dialysate pumped to the inlet and a second noninvasive sensor to sense an outlet flowrate of dialysate pumped from the dialysate outlet (abstract). Sensors are contemplated with membrane or diaphragm pumps, cassette 62 includes sheeting 68 welded to either side of the cassette, valve chambers, and sensors ([0073]), a pneumatic source used to suck the sheeting against the clamshell of the cassette ([0013]), cassette 62 has flow sensing areas 70a and 70b for sensors 40a and 40b and generally include an emitter 41 and receiver 43 ([0074]), in one embodiment heat pulse sensors are used with a laser light emitting diode (LED) and photodiode detector, for example one of the source or the detector could be mounted within the instrument, while the other, whichever is more convenient to do so, located in a door ([0086]]), such that it would have 
With respect to claim 16, the hemodialysis machine according to claim 15 is taught above. Klomp teaches mirrors to reflect light (abstract, [0029-0043]), each sensor system comprises a reflective surface.
With respect to claim 18, the hemodialysis machine according to claim 13 is taught above. Klomp teaches optic 6 to focus the laser ([0022], and Fresnel lenses for directing light ([0026-0042], Figures), an optical lever (see instant specification [0117], a raised smooth curved surface to amplify changes in the signal). 
With respect to claim 19, the hemodialysis machine according to claim 18 is taught above. Klomp teaches the walls may be integral to the cassette, for example by moulding, ([0017-0019]), and the Fresnel mirror structure may be integrally formed in the cassette wall material ([0043]), the optical lever is formed integrally with the cartridge.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US PG Pub 2017/0167983) in view of He (A Fluorescent Sensor with High Selectivity and Sensitivity for Potassium in Water, 2002), and He (US PG Pub 2006/0121623). 
With respect to claim 20, a hemodialysis machine according to claim 1 is taught above. Klomp teaches the wall detector part may comprise coatings to enhance function ([0019]), but is silent on a coating configured to react with the solution. He (A Fluorescent Sensor with High Selectivity and Sensitivity for Potassium in Water) teaches construction of a fluorescent potassium sensor that functions in water, that photo-induced electron transfer (PET) fluoroionophores are successful as cation sensing molecules. He ‘623 teaches a chemical compound and optical sensors for application in the pH determination of body liquids (abstract) for the determination of pH values in aqueous samples ([0018]), a sensor comprising luminous dye in an immobilized form, ([0036]), that optical sensors based on PET A Fluorescent Sensor with High Selectivity and Sensitivity for Potassium in Water [0004]), and a sensor disk prepared by coating an indicator layer on polyester foil punched to form a sensor disc ([0105]), a functional coating configured to react to the dialysate solution, the optical measuring system with a blue LED and a photodiode detector ([0112]), It would have been obvious to one of ordinary skill in the art to incorporate the PET / luminous dye coatings of He into the optical sensors of the taught hemodialysis machine as, according to He (A Fluorescent Sensor with High Selectivity and Sensitivity for Potassium in Water), the sensor responds rapidly and reversibly to changes in potassium concentrations with no interference from clinical concentrations of calcium or pH (conclusion).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over over Klomp (US PG Pub 2017/0167983), in view of Bedingfield (US PG Pub 2008/0200865). 
 With respect to claim 21, a hemodialysis machine according to claim 1 is taught above. Klomp teaches that detailed descriptions of well-known devices and methods may be omitted ([0016]), but is silent on a particulate sensor. Bedingfield teaches a medical fluid machine with an enclosure for a disposable unit (abstract), for cassette based dialysis therapies ([0001]), and a particulate sensor configured to analyse the size distribution of particulate matter in the dialysate ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bedingfield’s particulate sensor in order to look for particles or air bubbles entrained in the fresh or effluent dialysate lines ([0018]).
Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over over Klomp (US PG Pub 2017/0167983), in view of Buckberry (US PG Pub 2016/0045656). 
With respect to claim 22, a hemodialysis machine according to claim 1 is taught above. Klomp teaches that detailed descriptions of well-known devices and methods may be omitted ([0016]), dialysate may be regenerated ([0045]), and the regeneration may be optimized ([0050]), but does not a fixed volume of dialysate solution. Buckberry teaches a hemodialysis machine comprising a removable, mountable cartridge (abstract, [0022]), a fluid pathway for delivering a dialysate solution, wherein the fluid pathway comprises a pre-dialysis pathway and a post-dialysis pathway and wherein the cartridge defines the fluid pathway ([0026-0028, 0048]); a dialyser for dialysing patient's blood using the dialysate solution (dialyzer 12 ([0044], Figure 1a), the dialyser connected between the pre-dialysis pathway and the post-dialysis pathway (Figure 1); (sensors 90, 92, 94, 96, for temperature and conductivity [0072]); sensors located on the cartridge (Buckberry Figure 1a, sensors 90, 92, 94, 96), and a closed loop system with a fixed volume of dialysate solution (abstract, [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buckberry’s closed loop fixed volume of dialysis solution into Klomps apparatus, as according to Buckberry, the fixed volume and regeneration of the dialysate advantageously reduces the amount of solution required and removes the need for connecting to a permanent source of purified water ([0014]).
With respect to claim 23, the hemodialysis machine according to claim 1 is taught above. Klomp teaches a removable cassette formed of a disposable plastic (abstract, [0048, 0026]) the cartridge is disposable. Buckberry teaches a disposable cartridge (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777